Opinion issued August 28, 2018.




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-18-00036-CV
                             ———————————
    CLARENT ENERGY SERVICES, INC. AND GRAHAM GILLIAM,
                       Appellants
                                          V.
                     LEASING VENTURES, LLC, Appellee


                    On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-50734


                           MEMORANDUM OPINION

      Appellants have attempted to appeal an order signed December 14, 2017,

granting summary judgment in favor of Leasing Ventures, LLC, but also stating that

if substantial progress, as defined in the parties’ settlement agreement, “has not been

made on or before December 17, 2017, then all further matters in the case is abated
until March 19, 2018, at which time Plaintiff may move for entry of a judgment

against Defendants or the Parties may enter a non-suit of all claims and causes herein

with prejudice.”

      This court issued an order noting that the order did not appear to be an

appealable final judgment and advising the parties that the appeal might be dismissed

for lack of jurisdiction unless appellant filed a response demonstrating this court’s

jurisdiction. Appellants responded that the order was a final judgment, or

alternatively, asked the court to abate for entry of a final judgment. Appellee took

the position that the judgment was not final, and it requested dismissal or abatement

for entry of a final judgment.

      The court issued an order on June 21, 2018, abating the appeal for 30 days,

and remanding to the trial court for entry of a final judgment. After the expiration of

30 days, the trial court clerk advised this court that no final judgment has been

rendered.

      The appealed order does not contain language indicating it is a final judgment

nor does it adjudicate all parties and claims. See Lehmann v. Har-Con Corp., 39
S.W.3d 191, 200 (Tex. 2001). Moreover, a final judgment cannot be conditional

upon future or uncertain events. See Hinde v. Hinde, 701 S.W.2d 637, 639 (Tex.

1985). We have jurisdiction to hear an interlocutory appeal only if authorized by

statute. See TEX. CIV. PRAC. & REM. CODE § 51.014; Stary v. DeBord, 967 S.W.2d
2
352, 352–53 (Tex. 1998). This order is not one for which interlocutory appeal is

authorized.

      Accordingly, we dismiss the appeal for lack of jurisdiction. Any pending

motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.




                                        3